UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A Amendment No.1 [Mark One] xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2007 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-127891 (1933 Act) United Development Funding III, L.P. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-3269195 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1702 N. Collins Boulevard, Suite 100, Richardson, Texas75080 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(214) 370-8960 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes x Noo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer oAccelerated filer oNon-accelerated filerx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x 1 EXPLANATORY NOTE: United Development Funding III, L.P. is filing this Amendment No. 1 to our Form 10-Q for the quarterly period ended June 30, 2007 to correct certain typographical errors on our table of contents.For the convenience of the reader, this Form 10-Q/A sets forth the original filing in its entirety as amended by and to reflect the following changes to the table of contents in the original filing: (1) The heading to the table of contents which was identified as the "Quarter Ended March 31, 2007", now reads “Quarter Ended June 30, 2007”, (2) Statements of Operations which were identified as the "three months ended June 30, 2007 and 2006" are revised to read “Statements of Operations for the three and six months ended June 30, 2007 and 2006”, and (3) Statements of Cash Flows which were identified as being for "the three months ended June 30, 2007 and 2006" are now identified as the “Statements of Cash Flows for the six months ended June 30, 2007 and 2006.”This Amendment No.1 to Form 10-Q, as revised to reflect the changes to the table of contents described above, supersedes and replaces the original Form 10-Q in its entirety.Except as revised to reflect the typographical errors specifically described above, no other changes are made to the original Form 10-Q. UNITED DEVELOPMENT FUNDING III, L.P. FORM 10-Q Quarter Ended June 30, 2007 PART I FINANCIAL INFORMATION Page Item 1. Financial Statements. Balance Sheets as of June 30, 2007 (Unaudited) and December 31, 2006 (Audited) .……………. 3 Statements of Operations for the three and six months ended June 30, 2007and 2006 (Unaudited)….…………… 4 Statements of Cash Flows for thesix months ended June 30, 2007and 2006(Unaudited) .…………… 5 Notes to Financial Statements (Unaudited) …………… 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. …………… 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk.…………….….…………… 15 Item 4. Controls and Procedures.……………. 15 PART II OTHER INFORMATION Page Item 1. Legal Proceedings.…………… 16 Item 1A. Risk Factors.…………… 16 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds.…………… 16 Item 6. Exhibits.…………… 16 Signatures. ……………. 17 2 UNITED DEVELOPMENT FUNDING III, L.P. FORM 10-Q Quarter Ended March 31, 2007 PART I FINANCIAL INFORMATION Page Item 1. Financial Statements. Balance Sheets as of June 30, 2007 (Unaudited) and December 31, 2006 (Audited) .……………. 3 Statements of Operations for the Three Months Ended June 30, 2007 and 2006 (Unaudited)…………… 4 Statements of Cash Flows for the Three Months Ended June 30, 2007 and 2006(Unaudited) …………… 5 Notes to Financial Statements (Unaudited) …………… 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. …………… 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk.…………….….…………… 15 Item 4. Controls and Procedures.……………. 15 PART II OTHER INFORMATION Page Item 1. Legal Proceedings.…………… 16 Item 1A. Risk Factors.…………… 16 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds.…………… 16 Item 6. Exhibits.…………… 16 Signatures. ……………. 17 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements. UNITED DEVELOPMENT FUNDING III, L.P. BALANCE SHEETS June 30, 2007 (Unaudited) December 31, 2006 (Audited) Assets: Cash and cash equivalents $ 5,216,920 $ 672,107 Restricted cash 2,143,321 588,516 Accruedreceivable - related party 299,722 6,241 Mortgage notes receivable, net 37,147,523 11,422,063 Mortgage notes receivable - related party, net 12,017,239 6,328,010 Partnership interest subscriptions receivable 100 100 Deferred offering costs 2,480,707 2,047,133 Other assets 112,203 167,484 Total assets $ 59,417,735 $ 21,231,654 Liabilities and Partners' Capital: Liabilities: Accounts payable $ 500 $ 2,413 Accrued liabilities 18,484 66,927 Accrued liabilities - related party 2,541,306 2,238,805 Escrow payable 2,143,321 588,516 Line of credit 4,014,858 6,436,402 Total liabilities 8,718,469 9,333,063 Commitments and contingencies - - Partners' Capital: Limited partners' capital: 17,500,000 units authorized; 2,800,119units issued and outstanding at June 30, 2007 and 661,191 units issued and outstanding at December 31, 2006 50,645,391 11,879,843 General partner's capital 53,875 18,748 Total partners' capital 50,699,266 11,898,591 Total liabilities and partners' capital $ 59,417,735 $ 21,231,654 See accompanying notes to financial statements. 3 UNITED DEVELOPMENT FUNDING III, L.P. STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Revenues: Interest income $ 1,513,382 $ - $ 2,326,601 $ - Credit enhancement fees - related party 154,207 - 296,394 - Mortgage and transaction service revenues 160,324 - 247,107 - Total revenues 1,827,913 - 2,870,102 - Expenses: Interest expense 91,523 - 192,269 - General and administrative 336,211 - 505,063 522 Total expenses 427,734 - 697,332 522 Net income/(loss) $ 1,400,179 $ - $ 2,172,770 $ (522 ) Earnings per unit, basic and diluted $ 0.65 $ - $ 1.37 $ - Weighted average units outstanding 2,157,755 - 1,582,866 - Distributions declared per limited partnership unit $ 0.15 $ - $ 0.43 $ - See accompanying notes to financial statements. 4 UNITED DEVELOPMENT FUNDING III, L.P. STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2007 2006 Operating Activities Net income $ 2,172,770 $ (522 ) Changes in operating assets and liabilities: Accrued interest receivable - related party (293,481 ) - Other assets 55,281 - Accounts payable (1,913 ) 522 Accrued liabilities (48,443 ) - Net cash provided by operating activities 1,884,214 - Investing Activities Investments in mortgage notes receivable (25,842,310 ) - Investments in mortgage notes receivable - related party (5,775,015 ) - Receipts from mortgage notes receivable 116,850 - Receipts from mortgage notes receivable - related party 85,786 - Net cash used in investing activities (31,414,689 ) - Financing Activities Payments on line-of-credit, net (2,421,544 ) - Limited partner contributions 37,459,147 - Limited partner distributions (908,110 ) - Limited partner distribution reinvestment 267,288 - General partner distributions (190,420 ) - Escrow payable 1,554,805 - Restricted cash (1,554,805 ) - Payments of offering costs (433,574 ) - Accrued liabilities - related party 302,501 - Net cash provided by financing activities 34,075,288 - Net increase in cash and cash equivalents 4,544,813 - Cash and cash equivalents at beginning of period 672,107 - Cash and cash equivalents at end of period $ 5,216,920 $ - Supplemental Disclosure of Cash Flow Information Cash paid during the period for interest $ 196,694 $ - See accompanying notes to financial statements. 5 UNITED DEVELOPMENT FUNDING III, L.P. NOTES TO FINANCIAL STATEMENTS (Unaudited) A. Nature of Business United Development Funding III, L.P. (which may be referred to as the “Partnership,” “we,” “us,” or “our”) was organized on June 13, 2005 as a Delaware limited partnership.Our principal purpose is to originate, acquire, service, and otherwise manage, either alone or in association with others, a diversified portfolio of mortgage loans that are secured by real property or equity interests that hold real property already subject to other mortgages (including mortgage loans that are not first in priority and participation interests in mortgage loans) and to issue or acquire an interest in credit enhancements to borrowers, such as guaranties or letters of credit.Our offices are located in Richardson, Texas. Our general partner is UMTH Land Development, L.P., a Delaware limited partnership, (“Land Development”).Land Development is responsible for our overall management, conduct and operation. Our general partner has authority to act on our behalf in all matters respecting us, our business and our property.The limited partners shall take no part in the management of our business or transact any business for us and shall have no power to sign or bind us; provided, however, that the limited partners, by a majority vote and without the concurrence of the general partner, have the right to:(a) amend the partnership agreement governing the partnership, (b) dissolve the Partnership, (c) remove the general partner or any successor general partner, (d) elect a new general partner, and (e) approve or disapprove a transaction entailing the sale of all or substantially all of ourreal properties acquired by the Partnership. B. Basis of Presentation The accompanying unaudited financial statements were prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q of Regulation S-X.They do not include all information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.However, except as disclosed herein, there has been no material change to the information disclosed in our Annual Report on Form 10-K for the year ended December 31, 2006, which was filed with the Securities and Exchange Commission. The interim unaudited financial statements should be read in conjunction with the financial statements filed in our most recent Annual Report.In the opinion of management, the accompanying unaudited financial statements include all adjustments, consisting solely of normal recurring adjustments, considered necessary to present fairly our financial position as of June 30, 2007, operating results for the three and six months ended June 30, 2007 and 2006 and cash flows for the six months ended June 30, 2007 and 2006.Operating results and cash flows for the six months ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year ended December 31, 2007. C. Registration Statement On May 15, 2006, our Registration Statement on Form S-11, covering a public offering of up to 12,500,000 units of limited partnership interest at a price of $20 per unit (the “Offering”), was declared effective under the Securities Act of 1933, as amended.The Registration Statement also covers up to 5,000,000 units of limited partnership interest to be issued pursuant to our distribution reinvestment plan (“DRIP”) at a price of $20 per unit.Initial subscription payments were placed in an account held by the escrow agent and held in trust, pending release to us after we had received and accepted subscriptions for a minimum of $1.0 million.On July 3, 2006, we satisfied the minimum escrow conditions in connection with the Offering.As a result, our initial public subscribers were accepted as limited partners and the subscription proceeds from such initial public subscribers were released to us from escrow.As of June 30, 2007, we had issued an aggregate 2,800,119 units of limited partnership interest in the Offering, consisting of 2,785,040 units that have been issued to our limited partners in exchange for gross proceeds of approximately $55.7 million (approximately $49.1 million, net) to us, and another15,079 units of limited partnership interest issued to limited partners in accordance with our DRIP. 6 D.Line of Credit In December 2006, we entered into a revolving credit facility (the “Revolving Credit Facility”) with Premier Bank, a Missouri banking association d/b/a Premier Bank of Texas, permitting us to borrow up to an aggregate outstanding principal amount of $10.0 million.The Revolving Credit Facility is secured by a first priority lien upon all of the Partnership’s existing and future acquired assets.The Revolving Credit Facility’s maturity date is December 29, 2008.In consideration for the origination of the Revolving Credit Facility, we paid an origination fee in the amount of approximately $113,000, which is being amortized over the initial two-year term of the Revolving Credit Facility.The annual interest rate on the Revolving Credit Facility is equal to the prime rate of interest as quoted in the Wall Street Journal (8.25% at June 30, 2007), payable monthly.The Revolving Credit Facility requires that we comply with various covenants, including maintaining at least $5.0 million in eligible first lien promissory notes and maintaining, as of December 31, 2006, at least $7.0 million in aggregate partners’ equity and as of January 31, 2007, at least $10.0 million in aggregate partners’ equity.As of June 30, 2007, the Partnership had approximately $50.7 million in aggregate partners’ equity and was in compliance with its other operating covenants. If a default occurs, the Revolving Credit Facility may be declared due and payable immediately.In such event, Premier Bank may foreclose on our assets or exercise any other rights or remedies it may have, including foreclosure of our assets.Any such event may materially impair our ability to conduct business. We intend to utilize the Revolving Credit Facility as transitory indebtedness to provide liquidity and to reduce and avoid the need for large idle cash reserves, including usage to fund identified investments pending receipt of proceeds from the sale of our units. Certain proceeds from the sale of our units are used to repay the Revolving Credit Facility. We intend to use the Revolving Credit Facility as a portfolio administration tool and not to provide long-term or permanent leverage on our investments.As of June 30, 2007, approximately $4.0million was outstanding on the Revolving Credit Facility, and interest expense related to the borrowings under this facility was approximately $192,000 for the six months ended June 30, 2007. E.Partners’ Capital As of June 30, 2007, we had accepted subscriptions for 2,800,119 units of limited partnership interest pursuant to the Offering, which represented gross proceeds of approximately $55.7 million to us.Monthly limited partners’ distributions for six months ended June 30, 2007 totaled approximately $908,100, consisting of $640,800 paid in cash and $267,300 distributed in the form of 13,364 limited partnership units issued in accordance with our DRIP, pursuant to which limited partners may elect to have a portion of their distributions from us reinvested in additional units.Distributions to our general partner are more fully discussed in Note G. F.Commitments and Contingencies In October 2006, we entered into a limited guaranty for the benefit of United Mortgage Trust, a real estate investment trust organized under the laws of the state of Maryland (“UMT”), or its permitted successors and assigns (the “UDF III Guaranty”), by which we guarantied the repayment of up to $30.0 million owed to UMT with respect to that certain Second Amended and Restated Secured Line of Credit Promissory Note between UMT and United Development Funding, L.P., a Nevada limited partnership (“UDF I”).In connection with the UDF III Guaranty, we entered into letter agreement with UDF I, (the UDF III Credit Enhancement Fee Agreement), which provides for UDF I to pay us a monthly amount in arrears equal to 0.25% of the maximum liability amount, in consideration for our guaranty.We include those monthly payments of the credit enhancement fee in our commitment fee income.The maximum liability amount is equal to the maximum amount of our exposure pursuant to the UDF III Guaranty; provided, that if the amount of net proceeds raised by UDF III in connection with the Offering exceeds $5.0million on the date of calculation, then the maximum liability amount for the purposes of the payment of the credit enhancement fee shall not exceed the amount of net proceeds raised through such date.In addition, the amount of the guaranty is reduced $1.00 for every $1.00 by which the total partners’ equity in UDF I exceeds $30.0 million.As of June 30, 2007, UDF I total partners’ equity was approximately $40.3 million; thus the exposure under the UDF III Guaranty as of June 30, 2007 was approximately $19.7 million. An affiliate of our general partner serves as the advisor to UMT.In addition, our general partner serves as the asset manager for UDF I. The Partnership has no other outstanding debt or contingent payment obligations, other than certain loan guaranties or letters of credit that we may make to or for the benefit of third-party lenders.There are approximately $11.1 million of commitments to be funded under the terms of mortgage notes receivable as of June 30, 2007.Included in such amount is approximately $1.9 million of commitments for mortgage notes receivable – related party. 7 G. Related Party Transactions Our general partner, Land Development, and certain of its affiliates receive fees in connection with the Offering and in connection with the acquisition and management of the assets and reimbursement of costs of the Partnership. We commenced active operations after we satisfied the minimum escrow condition in connection with the Offering on July 3, 2006.No fees or reimbursement of costs were paid to our general partner prior to July 3, 2006. Land Development also receives up to 1.5% of the gross offering proceeds (excluding proceeds from our DRIP) for reimbursement of organization and offering expenses.We have a related party payable to Land Development of approximately $2.5 million as of June 30, 2007 for organization and offering costs paid by Land Development related to the Offering. Land Developmentis also paid 3% of the net amount available for investment in mortgages for fees and expenses associated with the selection and origination of mortgages, including, but not limited to, legal fees and expenses, travel and communications expenses, costs of appraisals, accounting fees and expenses, and title insurance funded by us.Such costs are amortized into interest income over the life of the development mortgage notes receivable. We also reimburse Land Development up to 0.5% of the gross offering proceeds for expenses related to bona fide due diligence expense incurred by unaffiliated selling group members and paid by us through Land Development (except that no such due diligence expenses shall be paid with respect to sales under the DRIP). We pay up to 1.2% of the gross offering proceeds (excluding proceeds from sales under the DRIP) to IMS Securities, Inc., an unaffiliated third party.From such amount, IMS Securities, Inc. reallows up to 1% of the gross offering proceeds to wholesalers that are employed by an affiliate of Land Development.We reimburse Land Development, or its affiliate, for such wholesaling fees paid on our behalf. Land Development currently receives a promotional interest equal to 10% of cash available for distribution prior to the return to the limited partners of all of their capital contributions plus an 8% annual cumulative (non-compounded) return on their net capital contributions.After the limited partners receive a return of their net capital contributions and an 8% annual cumulative (non-compounded) return on their net capital contributions, Land Development will receive a subordinated promotional interest of 15% of remaining cash available for distribution (including net proceeds from a capital transaction or pro rata portion thereof). Land Development receives a carried interest, which is an equity interest in us to participate in all distributions, other than distributions attributable to its promotional interest of cash available for distribution and net proceeds from a capital transaction.If Land Development enters into commitments to investments in mortgages in excess of 82% of the gross offering proceeds, it will be entitled to a carried interest equal to (a)1% for the first 2.5% of commitments to investments in mortgages above 82% of the gross offering proceeds (or if commitments to investments in mortgages are above 82% but no more than 84.5%, 1% multiplied by the fractional amount of commitments to investments in mortgages above 82%), (b)1% for the next 2% of additional commitments to investments in mortgages above 84.5% of the gross offering proceeds (or if commitments to investments in mortgages are above 84.5% but no more than 86.5%, 1% multiplied by the fractional amount of commitments to investments in mortgages above 84.5%) and (c)1% for each additional 1% of additional commitments to investments in mortgages above 86.5% of the gross offering proceeds (or a fractional percentage equal to the fractional amount of any 1% of additional commitments to investments in mortgages). For services rendered in connection with the servicing of our loans, we pay a monthly mortgage servicing fee to Land Development equal to one-twelfth of 0.25% of our aggregate outstanding development mortgage notes receivable balance as of the last day of the month.Such fees are included in general and administrative expenses. UMTH Funding Services, LP (“Funding Services”), an affiliate of Land Development, receives 0.8% of the gross offering proceeds (excluding proceeds from sales under our DRIP) as a marketing support fee for marketing and promotional services provided to selling group members.Funding Services also is reimbursed for operating expenses incurred in assisting Land Development in our management.An additional marketing support fee is paid directly to unaffiliated participating selected dealers in an amount to be determined in the sole discretion of Land Development, but which shall not exceed 1% of the gross offering proceeds (excluding proceeds from sales under our DRIP). The chart below summarizes the payment of related party fees and reimbursements associated with the Offering and origination and management of assets for the six months ended June 30, 2007: 8 For the Six Months Ended Payee Purpose June 30, 2007 Land Development Organization & Offering Expenses $ 637,200 Due Diligence Fees 212,400 Wholesaler Reimbursement 126,600 Acquisition & Origination Expenses and Fees 1,156,519 Promotional Interest 166,000 Carried Interest 24,400 Mortgage Servicing Fee 44,000 Funding Services Marketing Support Fees 498,900 The Partnership originated three secured promissory notes to related parties, including UDF I and borrowers in which UDF I or one or more other companies that may be deemed to be under common control with the Partnership had an equity interest or other investment as well.Each loan was issued on our standard terms for unrelated parties, and the aggregate principal outstanding is approximately $13.8 million as of June 30, 2007.The notes bear interest at rates ranging from 12% to 15% per annum and interest payments are due monthly.The notes have terms ranging from six to 42 months.As of June 30, 2007, we had recognized approximately $582,000 of interest income related to these notes. As of June 30, 2007, we had recognized approximately $296,400 as credit enhancement fees – related party, as discussed above in Note F. On April 25, 2007, we entered into a letter of engagement with Funding Services.
